DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and the drawings do not appear to disclose specific structure or algorithm for performing the claimed function of “the illumination source configured to output ultraviolet light”. Thus, it is not clear the inventors had possession of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karasikov et al. (US 2019/0246858 A1).
a.	Regarding claim 14 and similarly cited claim 20, Karasikov teaches:
A method comprising: 
receiving, from at least two fixed cameras in a static sensor arrangement on a mobile robotic device, one or more images representative of an environment of the mobile robotic device ([0164]-[0165]; [0180]), wherein a field of view of each of the at least two fixed cameras overlaps a field of view of a different one of the at least two fixed cameras, and wherein the at least two fixed cameras have a combined 360 degree horizontal field of view around the mobile robotic device (Fig. 3C, [0107]-[0108]); 
determining, from the one or more images, a presence of an object in the environment of the mobile robotic device ([0180] “At each point, cleaning robot 10, or one or more sensors 21 of cleaning robot 10, may perform a 360° scan. At positions where relevant, separate scans may be performed with doors and fixtures in both open and closed positions. During each scan, control unit 20 may collect information such as accurate (e.g., to within 1 cm) positions and shapes of objects and fixtures, positions of mirrors, opening directions and hinge positions of doors, gaps between a door and the floor, shapes and positions (and their operation) of handles and locks of doors, types of flushing mechanisms (e.g., buttons or levers) and their operation, images of doors and toilet lids and seats when both open and closed (e.g., to facilitate recognition of a state of such a door, lid, or seat), or other information.”; [0186]); 
controlling a moveable sensor arrangement of the mobile robotic device to move towards the object, wherein the movable sensor arrangement comprises at least one movable camera on the mobile robotic device ([0170]; [0180]; [0186]-[0187]); and 
receiving, from the at least one movable camera of the moveable sensor arrangement, one or more additional images representative of the object ([0187] – The gripper-view imaging sensor 50 captures images of the toilet after the robot has navigated to the toilet in order to perform a cleaning operation).

b.	Regarding claim 15, Karasikov further teaches determining a geometry of the object of the mobile robotic device from the one or more additional images representative of the object ([0180] “During each scan, control unit 20 may collect information such as accurate (e.g., to within 1 cm) positions and shapes of objects and fixtures, positions of mirrors, opening directions and hinge positions of doors, gaps between a door and the floor, shapes and positions (and their operation) of handles and locks of doors, types of flushing mechanisms (e.g., buttons or levers) and their operation, images of doors and toilet lids and seats when both open and closed (e.g., to facilitate recognition of a state of such a door, lid, or seat), or other information.”; [0186]). 

c.	Regarding claim 16, Karasikov further teaches wherein controlling the moveable sensor arrangement of the mobile robotic device to move towards the object is performed in response to determining the presence of the object ([0186]-[0187] – The mobile robotic device identifies the toilet 102 when navigating and moves the gripper-view imaging sensor 50 towards the toilet 102 to perform cleaning operation.).

d.	Regarding claim 17, Karasikov further teaches wherein the one or more images representative of the environment of the mobile robotic device comprise at least two images with overlapping horizontal fields of view (Fig. 3C shows the horizontal overlapping fields of view of imaging sensors 43, which indicates that the images captured by imaging sensors 43 would have overlapping horizontal fields of view, [0107]-[0108]). 

e.	Regarding claim 18, Karasikov further teaches wherein the one or more images representative of the environment of the mobile robotic device comprise one or more pairs of images having one or more overlapping vertical fields of view (Fig. 3D shows the vertical overlapping fields of view of imaging sensors 43, which indicates that the images captured by imaging sensors 43 would have overlapping vertical fields of view; [0109]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karasikov et al. (US 2019/0246858 A1), in view of Corkum et al. (US 2019/0368865 A1).
a.	Regarding claim 1, Karasikov teaches:
a static sensor arrangement (Fig. 1, [0096] “Cleaning robot 10 includes one or more sensors 21. For example, sensors 21 may be located one or more of control unit 20 (as in the example shown), on robot base 16…”), comprising at least two fixed cameras on the mobile robotic device (Fig. 3C, [0107] “imaging sensors 43”), wherein a field of view of each of the at least two fixed cameras overlaps a field of view of a different one of the at least two fixed cameras, and wherein the at least two fixed cameras have a combined 360 degree horizontal field of view around the mobile robotic device (Fig. 3C, [0107]-[0108]); and 
a moveable sensor arrangement, comprising at least one movable camera on the mobile robotic device (Fig. 4A, [0112] “gripper-view imaging sensor 50”).
Karasikov fails to specifically teach wherein the at least one movable camera has a higher angular resolution than each of the at least two fixed cameras.
However, in the same field of endeavor, Corkum teaches a local camera configured with a higher angular resolution than a global camera ([0011] “To globally navigate the end effector within the operating volume of the robotic arm—such as over relatively large distances between two target objects or target surfaces within the operating volume—the system can register motion of the robotic arm globally to surfaces represented loosely (i.e., within lower resolution) in the lower-resolution 3D image and/or control motion of joints in the robotic arm based on positions read directly from sensors in these joints, either of which may be relatively imprecise but which may also enable the system to move the robotic arm faster and with less computation. However, as the interaction surface on the end effector nears a target object or target surface, the system can transition to registering local motion of the robotic arm to this target object or target surface, which may be represented with high fidelity and high locational accuracy in the high-resolution 3D image, thereby enabling the system to precisely (i.e., accurately and repeatably) navigate the interaction surface of the end effector into contact with the target object or target surface.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Karasikov to configure the movable camera with a higher angular resolution that the fixed cameras, as taught by Corkum, in order to precisely navigate the interaction surface of a end effector into contact with a target object or target surface when using a movable higher-resolution camera and to reduce computation when using a fixed lower-resolution camera in a case that precision is not necessary. 

b.	Regarding claim 2, Karasikov further teaches wherein the moveable sensor arrangement is located on an end of arm component (Fig. 1 shows “gripper 14”) on the mobile robotic device (Fig. 4A shows the sensor 50 is located at the end of the robotic arm 12; [0112]), wherein the end of arm component is a moveable component of the mobile robotic device configured to manipulate objects ([0155], [0157] “Robotic arm 12 and gripper 14 may be manipulated to grasp and remove a cleaning tool 24 from a receptacle 22.”). 

c.	Regarding claim 5, Karasikov further teaches wherein the at least two fixed cameras are red green blue (RGB cameras) ([0100] “One or more sensors 21 may be configured to map the locations of objects within a predetermined region. Such sensors may include, for example, a pair of boresighted video cameras (e.g., recording red-green-blue (RGB) …), a video camera with distance measurement (RGB-D…”)).

d.	Regarding claim 6, Karasikov further teaches wherein the at least one moveable camera is an RGB camera (Fig. 4A, [0112] “a sensor 21 in the form of gripper-view imaging sensor 50”; [0100] “One or more sensors 21 may be configured to map the locations of objects within a predetermined region. Such sensors may include, for example, a pair of boresighted video cameras (e.g., recording red-green-blue (RGB) …), a video camera with distance measurement (RGB-D…”) – The gripper-view imaging sensor 50 is a form of a sensor 21, which can be a RGB camera as mentioned in paragraph [0100]).

e.	Regarding claim 7, Karasikov further teaches wherein the at least two fixed cameras have a combined vertical field of view of less than 360 degrees (Fig. 3D shows a combined vertical field of view 47 of less than 360 degrees; [0109]).

f.	Regarding claim 8, Karasikov does not explicitly teach wherein the at least two fixed cameras are two fixed cameras each with an individual horizontal field of view of greater than 180 degrees. 
However, Karasikov teaches a different number of cameras with different ranges of field of view can be used to cover different sides of the mobile robotic device (Fig. 3C, [0104], [0106]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Karasikov, as modified by Corkum, to configure the at least two fixed cameras each with an individual horizontal field of view of greater than 180 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

g.	Regarding claim 9, Karasikov further teaches wherein the at least two fixed cameras are four fixed cameras (Fig. 3C shows at least four fixed imaging sensors/cameras 43; [0108]), two of the four fixed cameras have individual horizontal fields of view of greater than 90 degrees (Fig. 3C shows the sides imaging sensors/cameras 43 have a horizontal field of view of greater than 90 degrees). 
Karasikov does not explicitly teach each of the four fixed cameras has an individual horizontal field of view of greater than 90 degrees. 
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Karasikov, as modified by Corkum, to configure each of the four fixed cameras with an individual horizontal field of view of greater than 90 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

h.	Regarding claim 10, Karasikov further teaches wherein the at least two fixed cameras comprise at least two vertically aligned pairs of fixed cameras (Fig. 3D shows two pairs of fixed imaging sensors/cameras 43 are aligned vertically such that their field of views are overlapping in the vertical direction). 

i.	Regarding claim 11, Karasikov further teaches wherein each camera in a vertically aligned pair from the at least two vertically aligned pairs of fixed cameras partially share a common field of view (Fig. 3D shows multiple fixed imaging sensors/cameras 43 are aligned vertically such that their field of views are overlapping in the vertical direction). 

k.	Regarding claim 12, Karasikov further teaches wherein the at least two fixed cameras each have substantially same degrees of field of view (Fig. 3C shows the front and back cameras 43 have substantially same degrees of field of view, and the left and right side cameras 43 have substantially same degrees of field of view).

l.	Regarding claim 13, Karasikov further teaches wherein the at least two fixed cameras each have differing degrees of field of view (Fig. 3C shows the side cameras 43 have a larger range of field of view than the front and back cameras 43). 

m.	Regarding claim 19, Karasikov fails to specifically teach wherein the at least one movable camera has a higher angular resolution than each of the at least two fixed cameras.
However, in the same field of endeavor, Corkum teaches a local camera configured with a higher angular resolution than a global camera ([0011] “To globally navigate the end effector within the operating volume of the robotic arm—such as over relatively large distances between two target objects or target surfaces within the operating volume—the system can register motion of the robotic arm globally to surfaces represented loosely (i.e., within lower resolution) in the lower-resolution 3D image and/or control motion of joints in the robotic arm based on positions read directly from sensors in these joints, either of which may be relatively imprecise but which may also enable the system to move the robotic arm faster and with less computation. However, as the interaction surface on the end effector nears a target object or target surface, the system can transition to registering local motion of the robotic arm to this target object or target surface, which may be represented with high fidelity and high locational accuracy in the high-resolution 3D image, thereby enabling the system to precisely (i.e., accurately and repeatably) navigate the interaction surface of the end effector into contact with the target object or target surface.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Karasikov to configure the movable camera with a higher angular resolution that the fixed cameras, as taught by Corkum, in order to precisely navigate the interaction surface of a end effector into contact with a target object or target surface when using a movable higher-resolution camera and to reduce computation when using a fixed lower-resolution camera in a case that precision is not necessary. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Karasikov, as modified by Corkum, and further in view of Treado et al. (US 2008/0165344 A1).
a.	Regarding claim 3, neither Karasikov nor Corkum specifically teaches wherein the movable sensor arrangement further comprises an illumination source. 
However, in the same field of endeavor, Treado teaches wherein the movable sensor arrangement further comprises an illumination source ([0028]; [0029] “In one embodiment, the sensor unit 130 includes a video capture device 150. In yet another embodiment, the video capture device includes a light source (not shown) to illuminate the surface. The light source includes an incandescent lamp or LED. For a UV LED light source operating at a wavelength range of 360 to 365 nm, auto fluorescence shown by most biothreat agents may be used to selectively target a region of interest that may have biothreat contamination and warrant interrogation with the sensor unit 130.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Karasikov, as modified by Corkum, to comprise an illumination source on the movable sensor arrangement, as taught by Treado. Such modification allows the robotic system to illuminate a target surface for performing an operation. 

b.	Regarding claim 4, neither Karasikov nor Corkum specifically teaches wherein the illumination source is configured to output ultraviolet light. 
However, Treado further teaches wherein the illumination source is configured to output ultraviolet light ([0028]; [0029] “UV LED light source”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Karasikov, as modified by Corkum, to comprise an illumination source on the movable sensor arrangement, as taught by Treado. Such modification allows the robotic system to illuminate a target surface for performing an operation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cantor et al. (US 2020/0122328 A1) teaches a robot arm and robot arm control system mounted on a self-driving vehicle, and a server in communication with the vehicle and/or robot arm control system.
Lacaze et al. (US 2014/0068439 A1) teaches an after-action, mission review tool that displays camera and navigation sensor data allowing a user to pan, tilt, and zoom through the images from front and back cameras on an vehicle, while simultaneously viewing time/date information, along with any available navigation information such as the latitude and longitude of the vehicle at that time instance.
Sato et al. (US 11,241,796 B2) teaches a robot system includes a robot, a first movable object on which the robot is mounted and which is configured to move with the robot, a camera mounted on the first movable object to take, while the first movable object is moving, a plurality of images of a reference object that relates to a position of a workpiece, and circuitry configured to control the robot to operate on the workpiece based on the plurality of images while the first movable object is moving.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./           Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664